Citation Nr: 0024660	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to May 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue of entitlement to service 
connection for psoriasis is the subject of the remand herein.


FINDINGS OF FACT

1.  Following the appellant's claim for entitlement to 
service connection for a skin disorder, claimed as hives or 
psoriasis, in December 1993, the RO informed the appellant 
that he was not entitled to service connection because the 
skin disorder was not incurred in service; the appellant did 
not appeal this determination.

2.  In December 1996, the appellant filed another claim for 
entitlement to service connection for psoriasis.

3.  During the development of this claim, the appellant 
submitted a VA outpatient treatment report and a statement 
from a private physician, both showing current diagnoses of 
psoriasis, and several lay statements, from siblings and 
long-time acquaintances, which corroborated his statements 
that he has suffered from a skin rash since service; together 
with the appellant's contentions, these documents constitute 
evidence so significant that they must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that determined that 
the appellant's skin condition, claimed as hives or 
psoriasis, was not incurred in service is final.  38 U.S.C.A. 
§ 7105 (b), (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been received, and the 
appellant's claim of service connection for psoriasis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (1999).  In December 1993 the appellant was 
notified of a rating decision denying service connection for 
a skin condition, claimed as psoriasis or hives.  He did not 
appeal that decision and it is therefore final.  38 U.S.C.A. 
§ 7105 (West 1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The RO 
determined in its February 1997 rating decision that the 
appellant had not submitted new and material evidence.  See 
38 C.F.R. § 3.156 (1999).  The fact that the RO may have 
determined that new and material evidence was not presented 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  However, "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The new evidence obtained following the December 1993 final 
RO determination includes a statement in which the appellant 
reports that his skin disorder was not active at the time of 
his discharge from service.  He explained that the condition 
had previously been intermittent and had been permanent only 
for ten years.  Also submitted was a January 1998 VA 
outpatient treatment report indicating that the appellant 
currently had psoriasis.  Two sisters of appellant and three 
long-time friends of the appellant provided statements in 
June 1998 that the appellant had had a skin rash since 
returning from service in May 1957.  A statement from Stuart 
Goldsmith, M.D., also submitted in June 1998, indicates that 
he had treated the appellant for psoriasis since January 
1993.  In a June 1998 letter, the appellant stated that he 
had contracted a skin disease, which was diagnosed as hives, 
in service.  He stated that the disease had worsened as he 
aged.  In a November 1998 letter, the appellant stated that 
he was treated in service for hives and that he had had a 
rash since then.  He explained that, although he is currently 
diagnosed with psoriasis, his skin disorder is the same one 
that was treated in service.  In his November 1998 notice of 
disagreement, the appellant stated that he had been treated 
for psoriasis from 1957 to 1980 but that medical records from 
the treating physicians were unavailable.  In his May 1999 
substantive appeal the appellant asserted that his skin 
disorder might have been caused by a cleaning solution used 
while he was in service.  The appellant reported that he had 
a long-standing, forty or fifty-year history of psoriasis.

The December 1993 denial of the appellant's claim of 
entitlement to service connection for a skin disorder was 
based entirely on a review of the appellant's service medical 
records, from which the RO then concluded that a chronic skin 
disorder was not incurred in service.  However, the new 
evidence of current diagnoses of psoriasis, by Dr. Goldsmith 
in June 1998 and by a VA physician in January 1998, together 
with the corroboration of the appellant's contentions of lay 
statements from the appellant's sisters and friends that the 
appellant's skin rash has persisted since service, 
contributes to a more complete picture of the circumstances 
surrounding appellant's claim for entitlement to service 
connection for this condition and must be considered in order 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Savage v. Gober, 10 
Vet. App. 488 (1997).


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for psoriasis, the claim is 
reopened, and, to that extent, the appeal is granted.


REMAND

When new and material evidence has been presented, it must be 
determined, immediately upon reopening the claim, whether the 
reopened claim is well grounded pursuant to 38 U.S.C. 
§ 5107(a) based upon all the evidence and presuming its 
credibility.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
concluded in Elkins v. West, 12 Vet. App. 209 (1999), that 
the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 524 U.S. 940 (1998).  If the reopened 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In light of the Board's action reopening the appellant's 
claim, the RO must adjudicate the appellant's claim based on 
all of the evidence of record both old and new.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should determine whether the 
appellant's reopened claim for 
entitlement to service connection for 
psoriasis is well-grounded and, if so, 
adjudicate it on its merits, considering 
all of the evidence of record, both old 
and new.  If deemed necessary by the RO, 
a medical opinion should be sought 
regarding the etiology of the appellant's 
current psoriasis and its relationship, 
if any, with the appellant's active duty 
service.

2.  If the decision of the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO.  The appellant must then 
be afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant needs to take no action until so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


